DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The action is in response to applicant’s amendment received on January 15th 2021.
Information Disclosure Statement
3. 	The information disclosure statements (IDS) submitted on January 7th 2021 is in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claim 32 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 32 recites “…the desiccant being configured to preferentially absorb water vapor and substantially prevent absorption or adsorption of water vapor by 
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 32 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Fath (US 2014/0262871) in view Chapman et al. (US 2014/0261487; “Chapman”) and Forker (US 2009/0145783).
Regarding claim 32, Fath discloses a method of packaging a cartridge (450) of an electronic cigarette (430; para. [0027], [0034]), the method comprising:
positioning the cartridge (450) within a non-hermetically sealed display package (100; Fig. 1 discloses a package with slits formed between flap 134 and the side panel 118; Fig. 1) formed of a material that is substantially impermeable to water vapor; and
Fath fails to disclose providing the cartridge with a reservoir and an atomizer therein, the reservoir having an aerosol precursor fluid container therein, and the 
However, Chapman teaches providing the cartridge (90) with a reservoir (201; para. [0041]) and an atomizer therein (para. [0008]), the reservoir (201) having an aerosol precursor fluid contained therein (para. [0041]) and the atomizer being configured to vaporize the aerosol precursor fluid to form an aerosol (para. [0028]).
It would have been obvious to one having ordinary skill in the art, at
the time applicant's invention was filed, to have modified the method of Fath by having provided the cartridge and atomizer, as taught by Chapman, in order to provide a inhalable substance released in the form of vapor (para. [0028]).
	Fath in view of Chapman fail to disclose a desiccant is included in the non-hermetically sealed display package, the desiccant being configured to preferentially absorb water vapor and substantially prevent absorption or adsorption of water vapor by the reservoir of the electronic smoking article.
	However, Forker teaches a desiccant (110) is included in a non-hermetically sealed package (100; Fig. 1A; para. [0005], [0011], [0022]), the desiccant (110) being configured to preferentially absorb water vapor (para. [0022]) and substantially prevent absorption or adsorption of water vapor by the electronic device (108; para. [0022] discloses drying element 108. Removing water vapor from the electronic device, preventing further absorption of anymore water vapor by the electronic device).
It would have been obvious to one having ordinary skill in the art, at
para. [0005]).
	Regarding claim 34, Fath discloses the cartridge (450).
Fath fails to disclose wherein the reservoir comprises a woven or nonwoven fabric that comprises cellulose acetate.
However, Chapman teaches the reservoir comprises nonwoven fabric (para. [0041]) that comprises cellulose acetate (para. [0070]).
It would have been obvious to one having ordinary skill in the art, at
the time applicant's invention was filed, to have modified the method of Fath by having provided the cellulose acetate, as taught by Chapman, in order to provide faster loading of the aerosol precursor composition (para. [0080]).
8.	Claims 33 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Fath (US 2014/0262871) in view of Chapman et al. (US 2014/0261487; "Chapman") and Forker (US 2009/0145783)  as applied to claim 32, and in further view of Spruill et al. (US 5,037,459; “Spruill”).
Regarding claim 33, Fath in view of Chapman and Forker disclose the non-hermetically sealed display package (100).
Fath in view of Chapman and Forker fail to disclose wherein the non-hermetically sealed display package includes a humidity control device positioned therein, the humidify control device being adapted to maintain a relative humidity within the package of about 5% to about 50%.
50) includes a humidity control device (10) positioned therein (Figs. 5A, 5B), the humidify control device (10) being adapted to maintain a relative humidity within the package of about 5% to about 50% (col. 7 ll. 52-68).
It would have been obvious to one having ordinary skill in the art, at the time applicant's invention was filed, to have modified the method of Fath in view of Chapman and Forker by having provided the humidity control device, as taught by Spruill, in order to maintain the desired humidity for preserving the quality of the electronic smoking device (col. 3 ll. 50-60).
Regarding claim 35, Fath discloses wherein the cartridge (450) is enclosed in a polymeric barrier (130; para. [0027]) within the non-hermetically sealed display package (100; Fig. 1; para. [0027]).
9.	Claims 36 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Fath (US 2014/0262871) in view of Chapman et al. (US 2014/0261487; “Chapman”) and Spruill et al. (US 5,037,459; “Spruill”).
Regarding claim 36, Fath discloses a method of packaging a cartridge (450) of an electronic cigarette (430; para. [0027], [0034]), the method comprising:
positioning the cartridge (450) within a non-hermetically sealed display package (100; Fig. 1 discloses a package with slits formed between flap 134 and the side panel 118; Fig. 1) formed of a material that is substantially impermeable to water vapor; and
an opening (slit formed between 134 and 118; Fig. 1) in the non-hermetically sealed display package (100).

However, Chapman teaches providing the cartridge (90) with a reservoir (201; para. [0041]) and an atomizer therein (para. [0008]), the reservoir (201) having an aerosol precursor fluid contained therein (para. [0041]) and the atomizer being configured to vaporize the aerosol precursor fluid to form an aerosol (para. [0028]).
It would have been obvious to one having ordinary skill in the art, at
the time applicant's invention was filed, to have modified the method of Fath by having provided the cartridge and the atomizer, as taught by Chapman, in order to provide a inhalable substance released in the form of vapor (para. [0028]).
Fath in view of Chapman fail to disclose wherein the non-hermetically sealed display package includes a humidity control device positioned therein, the humidify control device being adapted to maintain a relative humidity within the package of about 5% to about 50%.
However, Spruill teaches a non-hermetically sealed display package (50) includes a humidity control device (10) positioned therein (Figs. 5A, 5B), the humidify control device (10) being adapted to maintain a relative humidity within the package of about 5% to about 50% (col. 7 ll. 52-68).
It would have been obvious to one having ordinary skill in the art, at the time applicant's invention was filed, to have modified the method of Fath in view of Chapman by having provided the humidity control device, as taught by Spruill, col. 3 ll. 50-60).
Regarding claim 38, Fath discloses the cartridge (450).
Fath fails to disclose wherein the reservoir comprises a woven or nonwoven fabric that comprises cellulose acetate.
However, Chapman teaches the reservoir (201) comprises a nonwoven fabric (para. [0041]) that comprises cellulose acetate (para. [0070]).
It would have been obvious to one having ordinary skill in the art, at
the time applicant's invention was filed, to have modified the method of Fath by having provided the cellulose acetate, as taught by Chapman, in order to provide faster loading of the aerosol precursor composition (para. [0080]).
10.	Claims 37 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Fath (US 2014/0262871) in view of Chapman et al. (US 2014/0261487; “Chapman”) and Spruill et al. (US 5,037,459; “Spruill”) as applied to claim 36, and in further view of Bloch et al. (US  6,235,386; Bloch).
Regarding claim 37, Fath in view of Chapman and Spruill disclose any opening in the non-hermetically sealed display package (100; Fig. 1 discloses a package with slits formed between flap 134 and the side panel 118; Fig. 1) 
Fath in view of Chapman and Spruill fail to disclose wherein any opening in the non-hermetically sealed display package is covered with a water-tight sealing tape.
However, Bloch teaches an opening (slit between the two closing flaps depicted in Fig. 3) in a non-hermetically sealed display package (T) is covered with a water-tight sealing tape (10; col. 2 ll. 18-20). 

the time applicant's invention was filed, to have modified the method of Fath in view of Chapman and Spruill by having provided the water-tight sealing tape, as taught by Bloch, in order to prevent exchanges of fluid between the inside of the package and the external environment.
Regarding claim 39, Fath discloses wherein the cartridge (450) is enclosed in a polymeric barrier (130; para. [0027]) within the non-hermetically sealed display package (100; Fig. 1; para. [0027]).
11.	Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Fath (US 2014/0262871) in view of Chapman et al. (US 2014/0261487; “Chapman”), Forker (US 2009/0145783) and Spruill et al. (US 5,037,459; “Spruill”) as applied to claim 35, and in further view of Bloch et al. (US  6,235,386; Bloch).
Regarding claim 40, Fath in view of Chapman. Forker and Spruill disclose any opening in the non-hermetically sealed display package (100; Fig. 1 discloses a package with slits formed between flap 134 and the side panel 118; Fig. 1) 
Fath in view of Chapman, Forker and Spruill fail to disclose wherein any opening in the non-hermetically sealed display package is covered with a water-tight sealing tape.
However, Bloch teaches an opening (slit between the two closing flaps depicted in Fig. 3) in a non-hermetically sealed display package (T) is covered with a water-tight sealing tape (10; col. 2 ll. 18-20). 
It would have been obvious to one having ordinary skill in the art, at
.
Response to Arguments
12.	Applicant's representative (AR) argues that none of the cited reference teach or suggest including a desiccant in a non-hermetically sealed display package as alleged by the Office. Examiner asserts that modifying the non-hermetically sealed packaged of Fath, with the desiccant of Forker would result in this limitation. The package of Fath is capable of retaining a desiccant, so it would be obvious to combine these references. 
AR further argues that the cited references fails to teach or suggest the desiccant is configured to preferentially absorb water vapor and substantially prevent absorption or adsorption of water vapor by the reservoirs of the electronic smoking article. Examiner asserts that the desiccant of Forker explicitly discloses removing water vapor from the electronic device in para. [0022]. Furthermore, modifying the electronic smoking device with the aforementioned desiccant would provide a smoking article which does not retain water vapor, therefore, extending the shelf-life of said electronic smoking article. 
AR argues that Forker does not explicitly teach the user of the apparatus disclosed therein with cartridges of electronic smoking articles. Examiner asserts that Forker is utilized to teach the desiccant, and modifying the cartridges of the electronic smoking articles of Chapman. It would be obvious to combine the two references since the electronics of Chapman still have sensitive circuitry similar to 
AR argues that Forker teaches that the desiccant therein is useful for removing water from electronic components that are damaged by water. Examiner asserts that desiccants are used for removing any existing water. If the electronic component has already been exposed to water vapor, the desiccant will remove the existing water vapor; whereas, if the electronic component is dry, the desiccant will ensure that the aforementioned components stay dry. Modifying the electronic components of Chapman with the desiccant of Forker, would ensure the cartridge stayed dry.
AR argues that a person of ordinary skill in the art would not be motivated based on the teaching of Forker to include a desiccant within a packaged cartridge since the desiccant could undesirably remove water that is necessary in the device. Examiner asserts that Forker discloses a variety of desiccant packets with different sizes is provided in the storage container, so that an optimal packet or combination of packets can be selected according to the size and degrees of wetness of the device to be dried (para. [0025]). The desiccant of Forker would be adjusted to meet the needs of the cartridge in Chapman by protecting the electronic components, while preserving the precursor contained within the cartridge.  
AR argues that Spruill is specifically directed to providing humidity control in conventional cigarette packaging and, in fact, there is no mention of electronic smoking articles. Examiner asserts that electronic smoking articles and convention cigarettes still suffer from the issue of maintaining an acceptable humidity level 
AR argues that Spruill teaches away from using a humidity control device that is adapted to maintain a relative humidity within the package of about 5 to about 50%. Examiner asserts that example 2 of Spruill (col. 7 ll. 52-68) explicitly discloses using the control devices (10) to maintain a desired humidity within the packaging.
AR argues that Bloch does not remedy any of the aforementioned deficiencies in the teaching of Fath, Chapman, Forker and Spruill. Refer to the arguments above.  
With respect to the 112(b) rejection filed on October 15th 2020, Examiner has considered the argument and deemed it persuasive. The 112(b) rejection has been withdrawn.
Conclusion
13.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EYAMINDAE JALLOW whose telephone number is (571)270-1927. The examiner can normally be reached on Monday-Thursday from 7:30am-5:00pm and alternating Fridays from 7:30am-4:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNA KINSAUL, can be reached on (571)270-1926. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/EYAMINDAE C JALLOW/         Examiner, Art Unit 3731     
/ANDREW M TECCO/Primary Examiner, Art Unit 3731